     Case 3:19-cv-01662-BEN-JLB Document 11 Filed 10/15/19 PageID.55 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   RUSSELL FOUTS, et al.,                               Case No.: 19-cv-01662-BEN-JLB
12                                      Plaintiffs,       NOTICE AND ORDER SETTING
     v.                                                   RULE 26 COMPLIANCE AND CASE
13
                                                          MANAGEMENT CONFERENCE
14   XAVIER BECERRA,
                                      Defendant.
15
16
17         IT IS HEREBY ORDERED that a telephonic, counsel only Case Management
18   Conference pursuant to Fed. R. Civ. P. 16(b) is SET for November 15, 2019, at
19   11:00 AM before Magistrate Judge Jill L. Burkhardt. For purposes of the Conference,
20   counsel shall initiate and coordinate placing a joint call into chambers at (619) 557-6624
21   with all participating counsel already on the line.
22         IT IS FURTHER ORDERED:
23         1.     The Rule 26(f) conference shall be completed on or before October 29, 2019;
24         2.     The date of initial disclosure pursuant to Rule 26(a)(1)(A-D) shall occur on or
25   before November 5, 2019;
26         3.     A Joint Discovery Plan shall be filed on the CM/ECF system as well as
27   lodged     with    Magistrate    Judge     Burkhardt       by   emailing   the    Plan     to
28   efile_burkhardt@casd.uscourts.gov, on or before November 5, 2019. The Plan must be

                                                      1
                                                                                19-cv-01662-BEN-JLB
     Case 3:19-cv-01662-BEN-JLB Document 11 Filed 10/15/19 PageID.56 Page 2 of 4



 1   one document and must explicitly cover the parties’ views and proposals for each item
 2   identified in Fed. R. Civ. P. 26(f)(3). The parties should consult both Judge Burkhardt’s
 3   and the assigned District Judge’s Civil Chambers Rules in drafting their Plan. A courtesy
 4   paper copy of the Plan shall be delivered to Judge Burkhardt’s Chambers if the Plan with
 5   its attachments exceeds 20 pages. In addition to complying with Chambers Rules, the Plan
 6   must identify whether and what good cause (specific to this case) exists to modify the
 7   Court’s tentative schedule for this case. The Court’s tentative schedule is as follows:
 8                a.   Filing of any motion for entry of a stipulated protective order governing
 9                     discovery: December 6, 2019;
10                b.   Filing   of   motions    to       amend   pleadings   and/or   add   parties:
11                     December 13, 2019;
12                c.   Completion of fact and expert witness discovery: May 15, 2020;
13                d.   The designation and service of expert witness reports: March 20, 2020;
14                e.   The supplemental designation and service of rebuttal expert witness
15                     reports: April 17, 2020;
16                f.   The date by which dispositive motions shall be filed: June 12, 2020.
17                     Motions in limine are to be filed as directed in the Local Rules, or as
18                     otherwise set by the District Judge;
19                g.   The date for the Mandatory Settlement Conference: May 28, 2020; and
20                h.   The date for a Pretrial Conference before the District Judge assigned to
21                     the case: October 12, 2020.
22         4.     Submission of Magistrate Judge Consent Form: No later than
23   October 29, 2019, each party shall provide Plaintiffs’ counsel with an executed copy of
24   the attached consent form, titled Notice, Consent, and Reference of a Civil Action to a
25   Magistrate Judge. Pursuant to Civil Local Rule 73.1, if (and only if) all parties have
26   consented to the reference to a magistrate judge, then Plaintiff shall file the consent form(s)
27   in paper format at the Clerk’s Office by November 1, 2019. If the paper format filing
28   reflects consent by all parties, then the form(s) will be forwarded to the assigned district

                                                     2
                                                                                  19-cv-01662-BEN-JLB
     Case 3:19-cv-01662-BEN-JLB Document 11 Filed 10/15/19 PageID.57 Page 3 of 4



 1   judge for approval. The consent form(s) should not be filed with the court electronically
 2   through its Case Management/Electronic Case Filing (CM/ECF) system. No consent form
 3   will be made available, nor will its contents be made known to any judicial officer, unless
 4   all parties have consented to the reference to a magistrate judge. The parties are free to
 5   withhold consent without adverse substantive consequences. Questions related to the
 6   consent form(s) should be directed only to the clerk’s office at 619-557-5600. Please do
 7   not call chambers’ staff with questions related to the consent form(s).
 8   Dated: October 15, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                               19-cv-01662-BEN-JLB
Case 3:19-cv-01662-BEN-JLB Document 11 Filed 10/15/19 PageID.58 Page 4 of 4




                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA



RUSSELL FOUTS, et al.,                                             Case No.: 19-cv-01662-BEN-JLB
                                            Plaintiff(s),
                                                                   NOTICE, CONSENT, AND
v.                                                                 REFERENCE OF A CIVIL ACTION TO
                                                                   A MAGISTRATE JUDGE
XAVIER BECERRA,
                                          Defendant(s).




Notice of a magistrate judge's availability. A United States magistrate judge of this court is
available to conduct all proceedings in this civil action (including a jury or nonjury trial) and to
order the entry of a final judgment. The judgment may then be appealed directly to the United
States court of appeals like any other judgment of this court. A magistrate judge may exercise this
authority only if all parties voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your
consent without adverse substantive consequences. The name of any party withholding consent will
not be revealed to any judge who may otherwise be involved with your case.

Consent to a magistrate judge's authority. The following parties ☐ Consent / ☐ Do Not Consent*

to have a United States magistrate judge conduct all proceedings in this case including trial, the
entry of final judgment, and all post-trial proceedings.
               Printed Names                      Signatures of all parties and counsel for all parties      Dates




                                                REFERENCE ORDER
IT IS ORDERED: This case is referred to United States Magistrate Judge Jill L. Burkhardt to
conduct all proceedings and order entry of a final judgment in accordance with 28 U.S.C. § 636(c),
Fed. R. Civ. P. 73, and CivLR 73.1.


 Date                                                    United States District Judge


* Pursuant to Civil Local Rule 73.1, if (and only if) all parties have consented to the reference to a magistrate judge,
then Plaintiff shall file the consent form(s) in paper format at the Clerk’s Office.
